Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Objections
Claims 3, 5, 8, 9-11, 20 are objected to because of the following informalities:  
Claim 3, line 2, “the bus bar” lacks antecedent basis.  Claim 3 depends on claim 1 and claim 1 states “a plurality of bus bars.”
Claim 5, line 3, “the bus bar” lacks antecedent basis.  Claim 5 depends on claim 1 and claim 1 states “a plurality of bus bars.”
Claim 8, lines 2, “the bus bar” lacks antecedent basis.  Claim 8 depends on claim 1 and claim 1 states “a plurality of bus bars.”
Claim 8, lines 3-5, regarding “a/the terminal of a high-voltage connector”, “a/the terminal of a stator terminal” it appears that there will be a plurality of terminals of a high-voltage connector and a plurality of terminals of a stator terminal because Claim 8, line 2 mentions press-fit pins which implies there are a plurality of press-fit pins.
Claim 9, lines 2-3, a similar objection as noted above regarding “the terminal of a high-voltage connector”, “the terminal of a stator terminal” applies to claim 9.
Claim 10, lines 7, 8, “the bus bar” lacks antecedent basis.  Claim 10, line 2 states “a plurality of bus bars”.
Claim 11, line 2, “the bus bar” lacks antecedent basis.  Claim 11 depends on claim 10 and Claim 10, line 2 states “a plurality of bus bars”.
Claim 20, line 4, “the central groove” lacks antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 states that that the press-fit pins are inserted into the connection terminals of the bus bar, however it is unclear if the connection terminals of the bus bar are related to “a terminal of a high-voltage connector”.  Currently, Claim 8 is stating that connection terminals of the bus bar is distinct from a terminal of a high-voltage connector.  Further, Claim 8 is stating that the press-fit pins are inserted into three terminals: 1) the connection terminals of the bus bar, 2) a terminal of a high-voltage connector, 3) a terminal of a stator terminal.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013146433 (herein WO433).
	In reference to claim  1, WO433 teaches a block terminal (fig. 15) of a vehicle driving motor, the block terminal comprising: a plurality of bus bars (132a-c; fig. 15) including ring-shaped connection terminals (160, 162; fig. 15) at both ends thereof; a block base (182; fig. 15) formed to surround bodies of the plurality of bus bars excluding the connection terminals (i.e. 194; fig. 17 surrounds the body of bus bar 132a-c), wherein the block base includes a slit (190; fig. 17) passing through a surface thereof; and a housing cover (180, 184; fig. 15) formed to surround a surface of the block base and detachably attached to the block base.  
In reference to claim  3, WO433 teaches the block base (182) includes insulating plates (194) surrounding the periphery of the connection terminals of the bus bar (i.e. 194 is on the left and right side of the bus bar 132a-c).
In reference to claim  4, WO433 teaches the insulating plates (194) are arranged at an end of the block base (see fig. 17, where 194 extends to the left/right end of 182) to be spaced apart from each other.  
In reference to claim  5, WO433 teaches the block base (182) includes insulating plates (194; fig. 17) surrounding the periphery of the connection terminals of the bus bar (i.e. 194 is on the left and right side of the bus bar 132a-c); and the housing cover (180, 184) includes fixing grooves (A; image below) into which the insulating plates are inserted and fixed (i.e. secured in place).

    PNG
    media_image1.png
    417
    710
    media_image1.png
    Greyscale

In reference to claim  7, WO433 teaches the housing cover (180, 184) is formed to at least partially match (i.e. interpreting ‘at least partially match’ to mean that the housing cover and the block base are not an exact match but to some extent are similar enough so that they can be assembled together and cover the bus bars.  The housing cover [180, 184] and block base [182] both have bodies with partition walls that separate the bus bars; see figs. 12-19) to a shape of the block base (182).


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. US 20020042231 A1.
	In reference to claim  18, Brooks teaches a block terminal (fig. 4) comprising: a block base (10) provided with a plurality of press-fit holes (openings in 10; fig. 5 where 23 passes through.  See A; image below) in a longitudinal direction (i.e. along the vertical direction in the orientation shown in figure 5); insulating plates (14; fig .4, 5) protruding from the block base with the plurality of press-fit holes therebetween; and press-fit pins (22; fig. 4, 5) elastically deformable into which terminals of adjacent objects (see [0071] where it mentions that contact tines 23 are inserted to and create electrical connection to PCB holes) are fitted and fastened when the press-fit pins are press-fitted into the plurality of press-fit holes (see [0071] where it mentions that contact tines 23 are inserted to and create electrical connection to PCB holes).

    PNG
    media_image2.png
    383
    553
    media_image2.png
    Greyscale


	In reference to claim  19, Brooks teaches wherein: each of the press-fit pins (22) has a diameter greater than diameters of the terminals of the adjacent objects (see [0071], lines 1-6 where it explains 23 provides mechanical retention force to the PCB holes); the press-fit pins include a groove having a "+" shape in a central portion (see fig. 4 where the adjacent space between the four contact tines 23 form a ‘+’ shape.  The central portion will be the central area of 22); and the press-fit pins are elastically deformable.  
In reference to claim  20, Brooks teaches wherein each of the press-fit pins (22) include a body portion (body of 22) configured to be press-fitted into one of the press-fit holes; a fastening portion (near lead line 22; fig. 4) extending to an upper end (i.e. when orienting figure 5 upside down, the near lead line 22; fig. 4) of the body portion and including a plurality of fastening pieces (23) which are radially divided from the central portion of the body portion provided with a certain groove (i.e. the curved inner radius of 23 that receives 24) and taper (i.e. the tapered shape of 23; fig. 5) from bottom to top (i.e. when orienting figure 5 upside down, the distal end of 23 is the top and the bottom of 23 is the bottom); and a lead-in portion (B; image below) extending to upper ends (i.e. when orienting figure 5 upside down, the distal end of 23; fig. 5) of the plurality of fastening pieces (23) and including a plurality of fixing flanges (convex portion of 23.  See near lead line 23; fig. 5) wider than the upper ends of the plurality of fastening pieces.  

    PNG
    media_image3.png
    383
    478
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013146433 (herein WO433) in view of Tate et al. US 8608515 B2.
	In reference to claim  2, WO433 substantially teaches the invention as claimed.
	However WO433 does not teach the block base is insert-injection molded in a state in which the plurality of bus bars are disposed to be spaced apart from each other.
	Insert-injection molding is known in the art.  Tate teaches of insert-injection molding (see fig. 12, 13).  Using the teachings of Tate to modify WO433 to arrive at the results of claim 2 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tate in order to improve assemblage by reducing the number of components to assemble together.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the combination of elements including (Claim 10) A block terminal of a driving motor, the block terminal comprising: a plurality of bus bars including a multi-bend frame and connection terminals formed at both ends of the multi-bend frame in a longitudinal direction; press-fit pins including lead-in portions, wherein the lead-in portions are elastically deformable into which terminals of adjacent objects are fitted and fastened when the press-fit pins are press-fitted into the connection terminals of the bus bar; a block base formed to at least partially surround the frame of the bus bar, wherein the block base includes insulating plates surrounding the periphery of the connection terminals of the bus bar; and a housing cover formed to surround at least a portion of a surface of the block base.



 
Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/22/2022